DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2, line 2, “the holes” should say “the hole”
Claim 2, line 2, ‘the convex portions” should say “the convex portion”
Claim 2 can be rewritten as follows for clarity: The straightening plate mounting structure as claimed in claim 1, wherein a plurality of the hole is formed creating holes, and a plurality of the convex portion is formed creating convex portions. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation "the convex portions" in lines 2, 3, and 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends upon claim 7 which depends from claim 1 and neither claim 7 nor claim 1 has “convex portions”. Claim 1 has “a convex portion” and claim 2 has “a plurality of the convex portions”, but claim 8 does not receive the limitation from claim 2. For examination purposes the examiner is interpreting “the convex portions” as “the convex portion” from claim 1.
Claim 8 recites the limitation "the holes" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends upon claim 7 which depends from claim 1 and neither claim 7 nor claim 1 has “holes”. Claim 1 has “a hole” and claim 2 has “a plurality of the holes”, but claim 8 does not receive the limitation from claim 2. For examination purposes the examiner is interpreting “the holes” as “the hole” from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schwalbe (US-20190023325-A1).

Regarding claim 1, Schwalbe teaches a straightening plate mounting structure (engine compartment 36 with chassis 14, Fig.2 and 6) comprising: 
a support member (chassis frame 14 and support frame 100 combine to create the support member, Fig.6, 8, and 9, paragraph [0027] lines 1-6, and paragraph [0041]) which is formed with a hole (slot 96 is a hole, fig.6, paragraph [0040]); and 
a straightening plate (side panel item 38, Fig.2 and 4, paragraph [0030]) which is formed in a plate shape (side panel 38 is generally flat and thin making it a plate shape, Fig.3-6) having a convex portion (tabs 68 with protrusions 90 are the convex portion, fig.5, paragraph [0038]) engageable with the hole (slot 96 receives the tabs 68, fig.6, paragraph [0040]) and adjusts an air flow in a hood (side panel 38 adjusts the air flow entering and leaving the hood 46 from the side, paragraph [0030]).

Regarding claim 2, Schwalbe teaches wherein a plurality of the holes (slots 96, fig.6 and 7, paragraph [0040]) and a plurality of the convex portions (tabs 68 with protrusions 90, fig.6 and 7, paragraph [0040]) are formed.

Regarding claim 3, Schwalbe teaches further comprising: 
a fixing member (mounting arm 94, fig.7 and 8, paragraph [0044]) which is provided at an upper portion of the straightening plate (upper portion of the side panel 38 is the top of the main body 54 near top edge 62, Fig.5, paragraph [0032]) and is 
the plurality of convex portions are formed at a bottom portion of the straightening plate (the tabs 68 are at the bottom edge 60 of the side panel 38, fig.4, paragraph [0032]).

Regarding claim 4, Schwalbe teaches wherein the straightening plate includes 
a first plate portion (The first plate portion is the upper part of the side panel 38 as seen in the attached figure below, fig.5) which faces the hood and into which the fixing member is inserted (side panel 38 faces the side potion 48 of the main hood 46 mounting arm 94 is mounted on the first plate portion as seen in the attached figure below, Fig.2 and 5), and 
a second plate portion (is the lower part of the side panel 38 as seen in the attached figure, Fig.5) which is adjacent to the first plate portion (Fig.5 and as seen in the attached figure below) and is formed to extend toward an outside of the hood from the first plate portion (The second plate portion extends toward outside of side portion 48 of the main hood 46, Fig.2 and 3).


    PNG
    media_image1.png
    432
    529
    media_image1.png
    Greyscale


Regarding claim 5, Schwalbe teaches wherein 
the fixing member is formed to be positioned inward of the hood with respect to the second plate portion (mounting arm 94 is attached on the inner surface 58 of the side panel 38 on the first plate portion which is inward with respect to the second plate portion, Fig.5 and 7).

Regarding claim 20, Schwalbe teaches a work vehicle (agricultural machine item 10, fig.1) comprising: 
the straightening plate mounting structure as claimed in claim 1 (The agricultural machine has the mounting structure as previous disclosed, Fig.1-2). 

Allowable Subject Matter
Claims 6-7 and 9-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 depends upon claim 1 which is rejected, but claim 6 has the limitation of the hole being formed in an arc shape. 
Claim 7 depends upon claim 1 which is rejected, but claim 7 has the limitation of the hole extending in a different direction than the longitudinal direction of the convex portion.
Claim 9 depends upon claim 2 which is rejected, but claim 9 has the limitation of the holes being formed in an arc shape. 
Claim 10 depends upon claim 3 which is rejected, but claim 9 has the limitation of the holes being formed in an arc shape.
Claim 11 depends upon claim 4 which is rejected, but claim 9 has the limitation of the holes being formed in an arc shape.
Claim 12 depends upon claim 5 which is rejected, but claim 9 has the limitation of the holes being formed in an arc shape.
Claim 13 depends upon claim 2 which is rejected, but claim 13 has the limitation of the holes extending in a different direction than the longitudinal direction of the convex portion.

Claim 15 depends upon claim 4 which is rejected, but claim 13 has the limitation of the holes extending in a different direction than the longitudinal direction of the convex portion.
Claim 16 depends upon claim 5 which is rejected, but claim 13 has the limitation of the holes extending in a different direction than the longitudinal direction of the convex portion.
Claims 17, 18, and 19 depend upon 13, 14, and 15 respectively, which have allowable subject matter as described above. 

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Since claim 8 has the allowable subject matter of claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waco (US-20180222532-A1) teaches a hood guiding system for a work vehicle with base plate and side walls creating a frame structure. Speichinger (US-9751394-B1) teaches a cooling package mounting assembly for a machine. Matsumoto (US-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618